Exhibit 10.64
AMENDMENT TO EXECUTIVE
EMPLOYMENT AGREEMENT
     This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”), dated as of
December 30, 2008, is between La Jolla Pharmaceutical Company, a Delaware
corporation, with its principal place of business located at 6455 Nancy Ridge
Drive, San Diego, California 92121 (the “Employer”), and Michael Tansey (the
“Employee”).
     WHEREAS, the Employee is currently employed as Executive Vice President &
Chief Medical Officer of the Employer under an Executive Employment Agreement
dated as of December 4, 2006 (the “Agreement”); and
     WHEREAS, the Board of Directors (the “Board”) of Employer, pursuant to
Board approval on December 24, 2008, has authorized changes to employment
documentation in order to conform to the provisions of IRC Section 409A relating
to nonqualified deferred compensation arrangements and the parties hereto
consider it appropriate that the Agreement be amended to reflect such
arrangements;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Employer and the Employee agree to the following amendment to the Agreement.
Capitalized terms used in this Amendment that are not otherwise defined shall
have the same meanings as in the Agreement, provided that the terms “Employer”
and the “Company” shall be used interchangeably in the Agreement and this
Amendment.

  1.   Section 3.a(A) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Termination; Severance. Employee will be entitled to receive from the Company
an amount in severance equal to 9 months of Employee’s then-current base salary
(the “Severance Amount”). The Severance Amount will be paid in a lump sum on the
first payroll date that is 30 days after the date of Employee’s termination of
service, provided that Employee has executed and delivered to the Company a
release, within 21 days of the date of termination of service, in form and
substance satisfactory to the Company, of all claims arising in connection with
Employee’s employment with the Company and termination thereof and has not
revoked said release;

 



--------------------------------------------------------------------------------



 



  2.   Section 4(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Notwithstanding any provision of this Agreement to the contrary, if, at the
time of Employee’s termination of employment with the Company, Employee is a
“specified employee” as defined in Section 409A of the Internal Revenue Code
(the “Code”), and one or more of the payments or benefits received or to be
received by Employee pursuant to this Agreement or otherwise would constitute
deferred compensation subject to Section 409A, then no such payment will be made
under this Agreement until the earlier of (i) the date which is six months and
one day after Employee’s “separation from service, or (ii) the date of
Employee’s death.”

  3.   No Other Amendment. Except as otherwise set forth herein, the Agreement
shall not be otherwise amended and remains in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer and Employee have executed this Amendment 1 as
of the day set forth above.

                  LA JOLLA PHARMACEUTICAL COMPANY    
 
           
 
  By:   /s/ Deirdre Y. Gillespie
 
Deirdre Y. Gillespie    
 
      President & CEO    
 
                EXECUTIVE    
 
           
 
         
 
     
 
Michael Tansey    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer and Employee have executed this Amendment 1 as
of the day set forth above.

                  LA JOLLA PHARMACEUTICAL COMPANY    
 
           
 
  By:    
 
Deirdre Y. Gillespie    
 
      President & CEO    
 
                EMPLOYEE    
 
           
 
      /s/ Michael Tansey    
 
     
 
Michael Tansey    

 